         Case 1:19-cv-04664-JPO Document 24 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF
 CARPENTERS PENSION FUND,                                        19-CV-4664 (JPO)
 WELFARE FUND, ANNUITY FUND,
 AND APPRENTICESHIP,                                                  ORDER
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY
 FUND, et al.,
                      Plaintiffs,

                    -v-

 ADVANCED CONSTRUCTION
 EQUIPMENT CORP., et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       Defendants’ time to answer expired on April 22, 2020. (Dkt. No. 21.) While Defendant

Liberty Mutual Insurance Company was dismissed as a party to this case on April 30, 2020 (Dkt.

No. 23), there has been no further communication with the Court.

       Accordingly, if Defendant Advanced Construction Equipment Corp. fails to answer or

otherwise respond to the complaint on or before June 3, 2020, it may be considered in default.

       SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
